DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2022 has been entered. Claim 1 has been amended. Claims 1-3, 5-15, and 17-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Unfortunately, the amended claim still falls within the realm of obviousness in light of the prior art as explained below. 

Response to Arguments
Applicant's arguments and amendments filed 7/7/2022 have been fully considered but they are not persuasive for the following reasons: 
Amended claim 1 is written broadly in scope such that the introduced limitation, a “first shaft-constraint mechanism”,  is not defined narrowly enough to overcome Karem. As defined, a “first shaft-constraint mechanism” is “disposed within the movable wing section of each of the two opposing wings and coupled to a distal end of a shaft extending form the fixed wing section to the movable wing section, each first shaft-constraint mechanism configured to allow the movable wing section to rotate”. Figure 6 of Karem depicts a support spar 608 connecting the stationary wing to the movable wing, and about which the movable wing may rotate (¶ [0036]). Karem’s support spar is a shaft, of which the distal end extends from the fixed wing section to the movable wing section (depicted in Figure 6). Further, the cavity in movable wing section in which Karem’s support spar is disposed may be considered a “first shaft-constraint mechanism” as it constrains the spar and the spar is disposed within it. For these reasons, Examiner believes obviousness in view of the prior art still holds. 
Examiner’s note: Upon review of the prior art of record, Examiner believes that constraint mechanism depicted in Figure 4 and further defined in ¶ [0023] of Applicant’s disclosure contains limitations that may overcome the prior art of record. However, Examiner would have to conduct an updated search upon amendment if one were submitted. Examiner makes themselves available for interview to discuss these limitations and potential amendments, in order to facilitate patent prosecution. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karem et al. (US 20090256026 A1).
Regarding claim 1, Karem teaches an aircraft convertible between fixed-wing and hovering orientations (Figure 3), the aircraft comprising: a fuselage (Figure 3); a main wing pair comprising two opposing wings attached to the fuselage (Figure 3), wherein each wing of the two opposing wings comprises: a fixed wing section attached to the fuselage (Figure 3); and a movable wing section rotatably mounted to the fixed wing section (depicted on the left side of Figure 3); at least a first propulsor mounted to the movable wing section of each of the two opposing wings (Figure 3); and at least a first rotation mechanism attached to the fixed wing section and movable wing section of each of the two opposing wings (Figures 6 and 7), the at least a first rotation mechanism configured to rotate the movable wing section between a first movable wing section position parallel to the fixed wing section (Figure 3, right side of the fuselage) and a second movable wing section position perpendicular to the fixed wing section (Figure 3, left side of the fuselage), wherein each rotation mechanism of the at least a first rotation mechanism further comprises a servo motor (Figures 6 and 7, element 620. ¶ [0036] specifically notes that all suitable motors are contemplated for this task to include electric motors. ¶ [0038] notes that the actuation system is a rotary actuation system which satisfies the definition of a servo motor) mounted in the fixed wing section (depicted in Figures 6 and 7), wherein the servo motor shaft is offset from an axis of rotation of the movable wing section (depicted in Figures 6 and 7); and at least a first shaft-constraint mechanism disposed within the movable wing section of each of the two opposing wings and coupled to a distal end of a shaft extending from the fixed wing section to the movable wing section (Figure 6 and explained above in the response to arguments section), each first shaft-constraint mechanism configured to allow the movable wing section to rotate (Figure 6 and explained above in the response to arguments section). Karem fails to specifically teach the servo motor acting to induce rotation of a servo motor shaft. However, Karem does teach the use of an actuator comprising a motor (element 620) and a reduction gearbox (element 622) wherein the actuator provides rotation of a link (element 624) through an arc of 150, 160, or 170 degrees (¶ [0038]). Karem does note that it is preferable that the reduction gearbox comprises a co-axial input and output or other planetary gearing system. While not specifically mentioned in Karem, it is well known in the art that actuation systems comprising motors in conjunction with reduction gearboxes comprise input and output shafts for which the speed of the input shaft from the motor is mechanically converted into torque for the output shaft of the reduction gearbox. In the instance of Karem, the output torque is converted into a rotational arc paired with a linkage system to rotate the propulsor (¶ [0038]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Karem’s wing-tilt actuation system comprises a servo motor acting to induce rotation of a servo motor shaft. 
Regarding claim 3, Karem teaches the invention discussed in claim 1, wherein each rotation mechanism of the at least a first rotation mechanism further comprises an actuator (Figures 6 and 7, element 700) mechanically coupling the servo motor shaft to the movable wing section (depicted in Figures 6 and 7).
Regarding claim 6, Karem teaches the invention discussed in claim 1, wherein the actuator further comprises a first gear affixed to the servo motor shaft and a second gear affixed to the movable wing, wherein the first gear is coupled to the second gear (As noted in the response to claim 1 and depicted in Figures 6 and 7, Karem teaches an actuation system comprising a motor, reduction gear box, and a linkage affixed to the movable wing. Karem teaches reduction gearbox is preferably a co-axial input and output planetary gearbox, which means that the motor is inputting speed on an inlet shaft, while a plurality of gears converts the energy to torque and outputs the energy to a shaft that rotates the linkage system affixed to the movable wing).
Regarding claim 8, Karem teaches the invention discussed in claim 1, wherein: the at least a first propulsor thrusts rearward with respect to the fuselage when the movable wing section is in the first movable wing section position (Figure 3, propeller on the right of fuselage); and the at least a first propulsor thrusts downward with respect to the fuselage when the movable wing section is in the second movable wing section position (Figure 3, propeller on the left of the fuselage is demonstrating this capability).
Regarding claim 9, Karem teaches the invention discussed in claim 1, wherein each rotation mechanism of the at least a first rotation mechanism is further configured to rotate the movable wing section to a third movable wing section position intermediate between the first moveable wing section position and the second movable wing section position (¶ [0038-0039] note a plurality of positions the rotor may occupy when the actuator is rotated. For instance, the actuator may rotate 150, 160, or 170 degrees. Further, the rotor may be actuated to an aft position, element 707 on Figure 7, to produce aftward thrust for yaw control and ground maneuvering). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karem et al. (US 20090256026 A1), in view of Zhou et al (US Patent No. 9493235 B2).
Regarding claim 5, Karem teaches the invention discussed in claim 3, but fails to explicitly teach the actuator comprising a belt and pulley mechanism. However, Zhou teaches a rotating wing VTOL aircraft comprising an actuation system wherein the actuation system comprises a belt, pulley, linkages, and servo motors. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the belt and pulley system of Zhou, into the teachings of Karem, in order to improve mechanical advantage of the existing rotation mechanism. 

Claims 7, 10-11, 12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karem et al. (US 20090256026 A1), in view of Smith (US 20120234968 A1).
Regarding claim 7, Karem teaches the invention discussed in claim 3, but fails to specifically teach the use of at least a motor weight balance couple to the at least a first rotation mechanism to reduce torque. However, Smith teaches the use of deflector comprising some mass, element 110, attached the rear of the propulsor, and coupled to the rotation mechanism via the propulsor, which facilitates control of transition between forward and hover flight modes and also offers control over sideways and counter rotating motion when in hover (¶ [0062]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Karem, with the propulsion deflector of Smith, in order to improve transitions between flight modes, while simultaneously providing control over sideways and counter rotating motion (as taught by ¶ [0062] of Smith). 
Regarding claim 10, Karem teaches the invention discussed in claim 1. Karem fails to teach the aircraft further comprising two opposing canards, each canard of the two opposing canards rotatably attached to the fuselage; and at least a second rotation mechanism attached to each canard and to the fuselage, wherein the at least a second rotation mechanism is configured to rotate each canard between a first canard position parallel to the first movable wing section position and a third canard position parallel to the third movable wing section position. However, as demonstrated in the responses to claims 1, 8, and 9, Karem teaches rotating wing system (Figures 6 and 7) mounted on a plurality of wings with the explicit capability of rotating a plurality of movable wings (Figures 3 and 4) on an aircraft between a plurality of positions (¶ [0038-0039]. Figures 6 and 7).   Given that a canard is small wing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the rotatable wing teachings of Karem to a VTOL aircraft with a canard so as to facilitate forward, rearward, and vertical thrust. To further this point, Smith teaches the application of an aircraft with a rotatable wing section attached to both a canard and wing prior to the effective filing date (Figures 2a and 4a-4c). 
Regarding claim 11, Karem in view of Smith teaches the invention discussed in claim 10, wherein the aircraft is configured to engage in hovering flight while the movable wing sections are in the third movable wing second position and the canards are in the third canard position (As noted in the responses to claims 1, 8, 9, and 10, Karem teaches the physical capability of operating in at least 3 different positions and engaging in hover operations. Additionally, Smith teaches the physical capability of the rotatable canard operating in at least 3 positions.  As such, both aircrafts can be configured to engage in hovering flight while the movable wings and canards are in a third position).
Regarding claim 12, Karem teaches the invention discussed in claim 1. Karem fails to teach an aircraft further comprising two opposing canards, each canard of the two opposing canards rotatably attached to the fuselage.  However, Examiner believes the obviousness arguments presented in response to claim 10 and 11 also apply to this claim.
Regarding claim 14, Karem teaches the invention discussed in claim 12. Karem fails to teach an aircraft further comprising at least a second rotation mechanism attached to each canard and to the fuselage, wherein the at least a second rotation mechanism is configured to rotate each canard between a first canard position parallel to the first movable wing section position and a second canard position parallel to the second movable wing section position.  However, Examiner believes the obviousness arguments presented in response to claim 10 and 11 also apply to this claim.
Regarding claim 15, Karem teaches the invention discussed in claim 12. Karem fails to explicitly teach each rotation mechanism of at least a second rotation mechanism further comprises: a second servo motor mounted in the fuselage, the second servo motor acting to induce rotation of a second servo motor shaft offset from an axis of rotation of a canard of the two opposing canards; and an actuator mechanically coupling the second servo motor shaft to the canard. However, if Kareem’s teachings are applied to a canard as argued in the responses to claims 10 and 11, they would comprise the same rotation mechanism presented in Karem outlined in the response to claims 1, 3, and 6 and thus would satisfy the limitations of this claim. 
Regarding claim 17, Karem teaches the invention discussed in claim 15, wherein the actuator further comprises a belt and pulley mechanism. Examiner believes the responses to claims 1, 3, 5, and 15 also apply to this claim. 
Regarding claim 18, Karem teaches the invention discussed in claim 15, wherein the actuator further comprises a first gear affixed to the second servo motor shaft
Regarding claim 19, Karem teaches the invention discussed in claim 15, but fails to explicitly teach a motor weight balance coupled to the at least a second rotation mechanism to reduce torque. However, Examiner believes the obviousness arguments presented in response to claims 7 and 15 satisfy this claim.
Regarding claim 20, Karem teaches the invention discussed in claim 12, but fails to explicitly teach the aircraft comprising at least a root structural rib coupled to at least a tip structural rib via the at least a canard and an at least a shaft. However, Karem does teach the rotatable wing comprising a support shaft coupled to both the movable wing section and the wing itself (Figures 6 and 7, element 608). It is well known in the art that aircraft wings, to include canards, are constructed with ribs and spars, to include support ribs on the root and tip. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Karem’s aircraft included the structural constraints commonly found in wings. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karem et al. (US 20090256026 A1), in view of NASA (Selection of Electric Motors for Aerospace Application- NPL).
Regarding claim 2, Karem teaches the invention discussed in claim 1, but fails to explicitly teach wherein the at least a first propulsor further comprises a brushless motor driving at least a propeller. However, NASA teaches a number of advantages of using brushless motors to include: high speed capability, high torque at high speed, approximately double the output torque over a brushed DC motor of the same size, improved heat dissipation, higher efficiency, and vacuum compatibility. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement the use of a brushless DC motor onto the rotatable wing system taught by Karem, in order to increase efficiency while doubling output torque of conventional brushed motors (as taught by NASA).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karem et al.(US 20090256026 A1), in view of Smith (US 20120234968 A1), and in further view of NASA (Selection of Electric Motors for Aerospace Application- NPL).
Regarding claim 13, Karem in view of Smith teaches the invention discussed in claim 12, comprising at least a second propeller mounted to each of the two opposing canards. Karem in view of Smith fails to teach the use of a brushless motor to drive the propellers. However, NASA taught a number of advantages of using brushless motors to include: high speed capability, high torque at high speed, approximately double the output torque over a brushed DC motor of the same size, improved heat dissipation, higher efficiency, and vacuum compatibility. It would have been obvious prior to the effective filing date to implement the use of a brushless DC motor onto the rotatable wing system taught by Karem (or onto a canard with a rotatable wing system as taught by Smith), in order to increase efficiency while doubling output torque of conventional brushed motors (as taught by NASA). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644